internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 3-plr-110295-01 date date distributing controlled sub shareholder a business a segment a segment b date a date b financial adviser a b c d e sub sub sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub f sub country a country b country c we respond to your date request for rulings on certain federal_income_tax consequences of a proposed and partially consummated transaction additional information was submitted in letters dated march april two letters and date the information submitted is summarized below summary of facts distributing is the common parent of a group of corporations whose includible affiliates join in filing a consolidated federal_income_tax return distributing owns directly all of the outstanding_stock of newly formed controlled before the transaction described below distributing owned directly all of the outstanding_stock of sub sub and sub sub owned directly all of the common_stock of f sub sub sub sub and controlled are domestic corporations in addition before the transaction described below i sub owned directly all of the outstanding_stock of f sub and f sub and d percent of the outstanding_stock of f sub ii sub owned directly all of the outstanding_stock of f sub and f sub and iii f sub owned directly all of the outstanding_stock of f sub f sub f sub f sub f sub and f sub all f subs are foreign_corporations distributing has one class of common_stock outstanding the common_stock is publicly traded to the best of distributing’s knowledge on date a shareholder a was the only shareholder that held five percent or more of its stock by vote or value shareholder a is not an active_participant in the management of distributing or controlled distributing conducts business a directly which consists of segment a and segment b you have submitted financial information indicating that the conduct of business a has generated gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years controlled has one class of common shares outstanding all of which are held by distributing sub has shares of common_stock and class b non-voting common_stock outstanding all of which are held by distributing distributing formed sub on date b by contributing certain assets in exchange for sub stock in a transaction intended to qualify under sec_351 of the internal_revenue_code since then distributing has periodically contributed certain assets to sub in exchange for sub common_stock or class b non-voting common_stock in transactions also intended to qualify under sec_351 to fund operations and capital expenditures and to satisfy the offering commitment defined below distributing and controlled propose to raise additional capital through an initial_public_offering of up to percent of the controlled stock the offering financial adviser has concluded that an offering accompanied by an announced intention to distribute controlled stock subsequent to the offering will raise significantly more funds per share net of transaction costs and will be more advantageous than i an offering of distributing stock under its existing corporate structure and ii an offering of controlled stock as a controlled subsidiary of distributing without an announced intention to distribute controlled stock subsequent to the offering distributing believes it can best serve segment a and segment b by creating two independent companies distributing’s management has concluded that operating segment a and segment b within the same corporate group is a poor fit and creates significant systemic and managerial problems that make it desirable to separate the two segments the fit and focus purpose proposed transaction the following steps have been proposed by distributing to separate segment a and segment b distributing has indicated that some of the following steps have been consummated the foreign restructuring i ii f sub will transfer certain of its assets and liabilities to a newly formed subsidiary f sub f sub will then distribute percent of the stock of f sub to f sub f sub will undergo a demerger in accordance with local law into two independent companies f sub and f sub iii iv v vi f sub will transfer percent of its stock in f sub to newly-formed f sub a wholly-owned subsidiary of f sub in exchange for two classes of stock class a and class b f sub will undergo a demerger in accordance with local law into two independent companies f sub and f sub f sub will reorganize in accordance with local law to become f sub the rights inherent in the class a shares of stock to be issued by f sub constitute ownership of the stock of f sub the rights inherent in class b shares to be issued by f sub constitute ownership of the stock of f sub certain assets owned by f sub will be transferred to a newly-formed f sub a wholly-owned subsidiary of f sub in exchange for cash payments over a period of b years f sub will transfer certain of its assets and liabilities to a new subsidiary f sub in exchange for cash f sub also will transfer certain of its assets to a branch of f sub in country a in exchange for a lump sum cash payment and cash payments over a period of b years vii the branch of f sub in country a will lease certain of its assets to f sub for c days in exchange for cash upon expiration of the lease f sub will purchase these assets with cash viii f sub will distribute percent of its stock in f sub to f sub ix x xi following the transactions described above f sub will undergo a demerger into two independent companies in accordance with local law i f sub will hold all of the shares of f sub f sub f sub f sub and f sub and the class a shares of f sub representing ownership of f sub and ii f sub will hold all of the shares of f sub f sub f sub f sub and f sub and the class b shares of f sub representing ownership of f sub sub will distribute its ownership of d percent of the stock of f sub to distributing sub will form a wholly-owned subsidiary sub sub will transfer certain of the assets and liabilities of its branches in country b and country c to sub in exchange for cash xii f sub will transfer certain of its assets and liabilities to a newly-formed f sub a wholly-owned subsidiary of sub in exchange for cash xiii f sub will transfer certain of its assets and liabilities to a newly-formed f sub a wholly-owned subsidiary of sub in exchange for cash xiv sub will distribute its stock of sub to distributing the domestic restructuring xv sub will merge upstream into distributing the sub liquidation xvi distributing will contribute certain of its assets used in connection with segment b including sub sub and certain assets previously held by sub together with related liabilities the contribution to controlled in constructive exchange for stock of controlled and a commitment by controlled the offering commitment to transfer to distributing a dollars of proceeds the cash payment from the offering as part of this exchange distributing will transfer to controlled certain rights to patents know how trademarks and trade names while distributing will continue to use certain patents know how trademarks and trade names in its core business for example distributing will transfer to controlled certain know-how called e while continuing to use e in its core business xvii controlled will make the offering after the closing of the offering controlled will satisfy the offering commitment by making the cash payment to distributing controlled will use the remaining proceeds to fund operations and capital expenditures xviii distributing will transfer the cash payment to its creditors xix distributing will distribute the controlled common_stock pro_rata to the holders of distributing’s common_stock the distribution following the distribution distributing and controlled will i provide each other certain transitional services under a services agreement ii provide each other certain limited research and manufacturing services and iii serve as the exclusive distributor for the other’s products under certain circumstances pursuant to transitional intercompany agreements distributing and controlled have issued or will issue stock_options as compensation to officers employees and directors the compensatory options in connection with the distribution controlled will issue controlled options to holders of distributing options as compensation_for the decrease in distributing option value caused by the distribution representations distributing has made the following representations concerning the sub liquidation a distributing on the date of adoption of the plan_of_liquidation and at all times until the final liquidating_distribution is completed will be the owner of at least percent of each class of sub stock b no shares of sub stock will have been redeemed during the years preceding c d the adoption of the plan of complete_liquidation of sub all distributions from sub to distributing pursuant to the plan of complete_liquidation will be made within a single taxable_year of sub as soon as the first liquidating_distribution has been made sub will cease to be a going concern and its activities will be limited to winding up its affairs paying its debts and distributing its remaining assets to its shareholders e sub will retain no assets following the final liquidating_distribution f g h i j k l except as described above sub will not have acquired assets in any nontaxable_transaction at any time except for acquisitions occurring more than years prior to the date of adoption of the plan_of_liquidation except as described above no assets of sub have been or will be disposed of by sub or distributing except for dispositions in the ordinary course of business and dispositions occurring more than years prior to adoption of the plan_of_liquidation except as described above the liquidation of sub will not be preceded or followed by the reincorporation in or transfer or sale to a recipient corporation recipient of any of the businesses or assets of sub if persons holding directly or indirectly more than percent in value of the sub stock also hold directly or indirectly more than percent in value of the stock in recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 as modified by sec_304 prior to adoption of the liquidation plan no assets of sub will have been distributed in_kind transferred or sold to distributing except for i transactions occurring in the normal course of business and ii transactions occurring more than years prior to adoption of the liquidation plan the fair_market_value of the assets of sub will exceed its liabilities both at the date of the adoption of the plan of complete_liquidation and immediately prior to the time the first liquidating_distribution is made there is no intercorporate debt existing between distributing and sub and none has been canceled forgiven or discounted except for transactions that occurred more than years prior to the date of adoption of the liquidation plan sub is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code m all other transactions undertaken contemporaneously with in anticipation of in conjunction with or in any way related to the proposed sub liquidation have been fully disclosed distributing has made the following representations concerning the contribution and the distribution n o p q r s t u v any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the stock of controlled to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to distributing there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of the business relied upon by each of distributing and controlled to satisfy the active trade_or_business test of sec_355 will in each case have a fair_market_value that is equal to or greater than five percent of the total fair_market_value of the gross assets of such corporation at the time of the distribution following the transaction distributing and controlled each will continue independently and with its separate employees the active_conduct of its share of the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution is carried out for one or more of the following corporate business purposes the offering and the fit and focus purpose the distribution is motivated in whole or substantial part by one or more of these corporate business purposes distributing expects that the offering will occur on or before year following the distribution there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than i through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 and ii certain repurchases of restricted_stock from employees independent contractors or directors pursuant to restricted_stock plans of distributing and controlled w x y z there is no plan or intention to liquidate either distributing or controlled to merge either corporation into any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the sum of the liabilities assumed as determined under sec_357 by controlled plus the amount of the cash payment the liabilities assumed in the transaction as determined under sec_357 and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property aa distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction bb other than intercompany payables and receivables between distributing and controlled incurred in the ordinary course of business or in connection with the transitional intercompany agreements no intercorporate debt will exist between distributing or any of its subsidiaries and controlled at the time of or subsequent to the distribution cc immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution to the extent required under applicable regulations see sec_1 dd except for certain transitional services that will be provided at cost payments made in connection with all continuing transactions if any between distributing and its subsidiaries and controlled and its subsidiaries will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ee neither distributing nor controlled is an investment_company as defined in sec_368 and iv ff the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled rulings based solely on the information submitted and representations made we rule as follows concerning the sub liquidation the sub liquidation will qualify as a distribution by sub to distributing in complete_liquidation of sub under sec_332 and sec_1_332-2 no income gain_or_loss will be recognized by distributing on receiving the assets and liabilities of sub in the sub liquidation sec_332 no income gain_or_loss will be recognized by sub on the sub liquidation sec_336 sec_337 and sec_337 the basis distributing will have in each asset received from sub as a result of the sub liquidation equals the basis of that asset in the hands of sub immediately before the sub liquidation sec_334 the holding_period distributing will have in each asset received from sub as a result of the sub liquidation includes the period during which that asset was held by sub sec_1223 distributing will succeed to and take into account the items of sub described in sec_381 subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder sec_381 sec_1_381_a_-1 distributing will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of sub as of the date of the sub liquidation sec_381 sec_1_381_c_2_-1 any deficit in the earnings_and_profits of sub or distributing will be used only to offset earnings_and_profits accumulated after the date of the sub liquidation sec_381 notwithstanding the above to the extent that sub 1's earnings_and_profits are reflected in distributing's earnings_and_profits the sub earnings_and_profits to which distributing succeeds must be adjusted to prevent duplication sec_1_1502-33 concerning the contribution and the distribution the contribution by distributing to controlled followed by the distribution of the controlled stock to distributing’s shareholders will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing in the contribution sec_361 and sec_357 no gain_or_loss will be recognized by distributing upon the receipt of the cash payment from controlled followed by the transfer in connection with the contribution and distribution of the cash payment to distributing’s creditors sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the holding_period of that asset in the hands of distributing sec_1223 distributing will recognize no gain_or_loss on its distribution of the controlled stock to the distributing shareholders sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders on the distribution except with respect to cash received in lieu of fractional shares sec_355 the aggregate basis of the distributing stock and the stock of controlled including fractional shares deemed issued and redeemed for cash in the hands of each distributing shareholder after the distribution will equal the basis of the distributing stock held by the shareholder immediately before the distribution this aggregate basis will be allocated between the distributing and controlled stock in proportion to the fair market values of the distributing and controlled stock immediately after the distribution in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution will be made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular we express no opinion about the transfer of certain rights to patents know how trademarks and trade names from distributing to controlled as described in step xvi of the proposed transaction including whether these transfers are in fact property see revrul_69_156 c b no opinion is expressed regarding whether any or all of the above- referenced foreign_corporations are passive foreign investment companies within the meaning of sec_1297 and the regulations to be promulgated thereunder if it is determined that any or all of the above-described foreign_corporations are passive foreign investment companies no opinion is expressed with respect to the application of sec_1291 through to the proposed transactions in particular in a transaction in which gain is not otherwise recognized regulations under sec_1291 may require gain recognition notwithstanding any other provision of the code no opinion has been requested and none is provided about the federal_income_tax consequences of the issuance of controlled compensatory options to holders of distributing compensatory options as described above or the foreign restructuring steps i through xiv also no opinion is expressed about the application of sec_367 ie sec_1_367_b_-5 to the foreign restructuring the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for a ruling verification of the information representations and other data may be required as part of the audit process see dollar_figure of revproc_2001_1 2001_1_irb_1 which discusses in greater detail the revocation or modification of ruling letters however when the criteria in dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this ruling letter be attached to the federal_income_tax return of each party involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to each of your authorized representatives sincerely yours associate chief_counsel corporate by chief branch
